                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________




 ANDREW L. COLBORN,

                        Plaintiff,

        vs.                                        Civil No.: 19-CV-484

 NETFLIX, INC.; CHROME MEDIA LLC,
 F/K/A SYNTHESIS FILMS LLC; LAURA
 RICCIARDI; AND MOIRA DEMOS,

                        Defendants.

______________________________________________________________________________

                      JOINT MOTION FOR ADJOURNMENT OF
              MARCH 6, 2020 HEARING UNTIL THE WEEK OF JULY 6, 2020


       The parties, by their respective counsel, move for an adjournment of the hearing that is

currently scheduled for March 6, 2020, in these proceedings.

       In support of this Motion, the parties, through their respective counsel, represent to the

Court that they anticipate that the additional time will allow the parties to exchange information,

formally or informally, with respect to witnesses who reside outside of Wisconsin and that it will

allow the parties to confer and determine which issues may be stipulated in order to reduce effort

and expense prior to and at the hearing.

       As Defendants have respectfully requested that the hearing be scheduled on or after June

5, 2020, and lead counsel for the Plaintiff is scheduled in two multi-week medical malpractice

trials during the months of June and July, 2020, with the exception of the week of July 6, 2020,




          Case 1:19-cv-00484-PP Filed 01/31/20 Page 1 of 3 Document 114
the parties respectfully request that the hearing be scheduled for the week of July 6, 2020, if

possible. The parties request that the Court set a deadline of June 26, 2020, for the parties to file

a witness list and exhibit list.

        Dated this 31st day of January, 2020.


                                             LAW FIRM OF CONWAY, OLEJNICZAK & JERRY,
                                             S.C.

                                              /s/ April Rockstead Barker for_____________
                                             GEORGE R. BURNETT, SBN 1005964
                                             231 SOUTH ADAMS STREET
                                             GREEN BAY, WI 54301
                                             T: (920) 437-0476
                                             F: (920) 437-2868
                                             GB@LCOJLAW.COM

                                             MICHAEL C. GRIESBACH
                                             GRIESBACH LAW OFFICES, LLC
                                             P.O. BOX 2047
                                             MANITOWOC, WI 54221-2047
                                             T: (920) 320-1358
                                             ATTYMGRIESBACH@GMAIL.COM

                                             APRIL ROCKSTEAD BARKER
                                             SCHOTT, BUBLITZ & ENGEL S.C.
                                             640 W. MORELAND BLVD.
                                             WAUKESHA, WI 53188
                                             T: (262) 827-1700
                                             F: (262) 827-1701
                                             ABARKER@SBE-LAW.COM

                                             COUNSEL FOR PLAINTIFF ANDREW L. COLBORN
                                             GODFREY & KAHN, S.C.

                                              /s/ James A. Friedman
                                             James A. Friedman, SBN 1020756
                                             One East Main Street
                                             Suite 500
                                             Madison, WI 53703-3300
                                             T: (608) 284-2617
                                             F. (608) 257-0609
                                             jfriedman@gklaw.com

                                                  2

          Case 1:19-cv-00484-PP Filed 01/31/20 Page 2 of 3 Document 114
                          Lee Levine
                          Matthew E. Kelley
                          BALLARD SPAHR LLP
                          1909 K Street, NW, Suite 1200
                          Washington, D.C. 20006-1157
                          T: (202) 508-1110
                          F: (202) 661-2299
                          levinel@ballardspahr.com
                          kelleym@ballardspahr.com

                          Leita Walker
                          BALLARD SPAHR LLP
                          2000 IDS Center, 80 South 8th Street
                          Minneapolis, MN 55402-2119
                          T: (612) 371-6222
                          F: (612) 371-3207
                          walkerl@ballardspahr.com

                          Counsel for Putative Defendants Netflix, Inc.; Chrome
                          Media LLC; Laura Ricciardi; and Moira Demos




                              3

Case 1:19-cv-00484-PP Filed 01/31/20 Page 3 of 3 Document 114
